Exhibit 10.5


LOCKUP AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the 12th day of September, 2007,
by VoIP, Inc., a Texas corporation (the “Company”), with regard to Anthony
Cataldo and Shawn Lewis (each a “Holder”), in connection with their ownership of
common shares of the Company.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, the Company agrees to use its
best efforts to obtain agreements with the Holders as soon as reasonably
possible, as follows:


1. Background.


a.  Holder is the beneficial owner of the amount of shares of the Common Stock,
$.001 par value, of the Company (“Common Stock”) designated on the signature
page hereto.


b. Holder acknowledges that the Company has entered into or will enter into at
or about the date hereof agreements with subscribers to the Company’s Notes,
some of which are convertible into Common Stock (“Notes”) and Warrants (the
“Assignees”). Holder understands that, as a condition to proceeding with the
Intercreditor, Subordination, Default Waiver and Assignment Agreement (the
“Agreement”), the Assignees have required, and the Company has agreed to obtain
on behalf of the Assignees an agreement from the Holder, so long as said Holder
is an executive officer of the Company, to refrain from selling any securities
of the Company from the date hereof until the later of: (a) two (2) years from
the date of this Agreement; or seventy five percent (75%) of the Super Senior
Secured Debt (as defined in the Agreement) is indefeasibly paid (the
“Restriction Period”).


2. Share Restriction. 


a. Holder hereby agrees that during the Restriction Period, so long as said
Holder is an executive officer of the Company, the Holder will not sell or
otherwise dispose of any shares of Common Stock or any options, warrants or
other rights to purchase shares of Common Stock or any other security of the
Company which Holder owns or has a right to acquire as of the date hereof, other
than in connection with an offer made to all shareholders of the Company in
connection with merger, consolidation or similar transaction involving the
Company. Holder further agrees that the Company is authorized to and the Company
agrees to place “stop orders” on its books to prevent any transfer of shares of
Common Stock or other securities of the Company held by Holder in violation of
this Agreement. The Company agrees not to allow to incur any transaction
inconsistent with this Agreement.


b. Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into Common Stock will be subject to the
provisions of this Agreement.


c. Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for the direct or indirect benefit of the undersigned or the immediate
family of the Holder, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Holder is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.



--------------------------------------------------------------------------------


 
3. Miscellaneous.


a. At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.


b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts and
federal courts located in the state and county of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.


c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.


d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.


e. This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Assignees identified in the Agreement dated September 12,
2007 between the Company and the Assignees, may be enforced by the Assignees and
may not be amended without the consent of the Assignees, which may be withheld
for any reason.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Lockup Agreement as of the day and year first above written.



 
COMPANY:
     
VoIP, INC.
     
/s/ Anthony Cataldo

--------------------------------------------------------------------------------

By:   Anthony Cataldo
 
Its:   Chief Executive Officer

 

--------------------------------------------------------------------------------

